Citation Nr: 1510171	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  06-08 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for a low back disability, rated 10 percent prior to February 7, 2011, and 20 percent as of February 7, 2011, excluding those periods when the Veteran was in receipt of a temporary total disability rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1974 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that continued a 10 percent rating for a low back disability, effective January 1, 2005, and assigned a temporary total disability rating from October 11, 2004 to December 31, 2004.  The RO subsequently granted additional temporary total disability ratings from January 31, 2008, to February 29, 2008; from August 26, 2008, to October 31, 2008; from November 29, 2010, to January 31, 2011; and from September 19, 2012 to October 31, 2012.  Additionally, the RO granted a 20 percent disability rating effective February 7, 2011.  However, as those awards do not represent a complete grant of the benefits sought on appeal, the Board must still consider whether a higher rating is warranted for all periods since the date of claim in which the Veteran's disability rating was not 100 percent.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran's increased rating claim was received on October 19, 2004.  Therefore, the period for consideration on appeal began on October 19, 2003, one year prior to the date of receipt of his October 2004 increased rating claim.  38 C.F.R. § 3.400(o)(2) (2014).

In April 2009, October 2010, September 2012, and April 2013, the Board remanded the Veteran's claim for further development.  It has now returned to the Board for appellate review.  


FINDINGS OF FACT

1.  For the period on appeal prior to February 7, 2011, the Veteran's low back disability was manifested by subjective complaints of pain, decreased motion, and stiffness, including forward flexion to no less than 40 degree; and there were no findings of favorable or unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

2. For the period from February 7, 2011, Veteran's low back disability was manifested by subjective complaints of  no more than pain, decreased motion, and stiffness, including forward flexion to no less than 40 degree; and there were no findings of favorable or unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.



CONCLUSIONS OF LAW

1.  For the period on appeal prior to February 7, 2011, the criteria for a 20 percent rating, but no greater, for service-connected low back disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2014).

2.  For the period from February 7, 2011, the criteria for a rating in excess of 20 percent, for service-connected low back disability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  An October 2004 letter informed him of the evidence needed to substantiate a claim for a higher rating.  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private medical records, and VA medical records have been obtained.  Also, the VA examinations of the Veteran's lumbar spine disability in December 2005, June 2006, August 2009, and February 201 and its associated reports were adequate because, as discussed below, it were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II. Increased Rating

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

As discussed above, the Veteran's low back disability has been rated as 10 percent prior to February 7, 2011, and 20 percent as of February 7, 2011, excluding those periods when the Veteran was in receipt of a temporary total disability rating, under Diagnostic Code 5003-5237, 38 C.F.R. § 4.71a (2014).  Hyphenated Diagnostic Codes are used when a rating for a particular disability under one Diagnostic Code is based upon rating of the residuals of that disability under another Diagnostic Code.  38 C.F.R. § 4.27.  The first four digits, 5003 in this case is the Diagnostic Code for the disability.  Id.  Diagnostic Code 5003 concerns degenerative arthritis.  The second four digits after the hyphen, 5237 in this case, is the Diagnostic Code used to rate the residuals of that disability.  Id.  Diagnostic Code 5237 concerns lumbosacral strain. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran was already in receipt of at least a10 percent rating based on limitation of motion for the time periods subject to this appeal, this criteria is not applicable in granting the Veteran a higher evaluation.

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  

A 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.)

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1). 

Diagnostic Code 5243 is also potentially applicable.  Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran was afforded a VA examination in December 2005.  The Veteran reported he underwent a L4/5 fusion surgery in October 2004.  He further reported no flare-ups that rose to the level of incapacitation, but stated he would occasionally have flare-ups after sitting that would last a few days.  He also stated he noticed a popping sensation in his back.  As far as repetitions, the Veteran can flex his spine to 65 degrees five times before he does not want to continue because of pain.  The examiner found the Veteran had no significant limp, he could walk on his toes and heels without difficulty, and muscle strength was normal.  His active range of motion was flexion to 75 degrees with pain occurring about 60 degrees.  Left and right rotation was to 20 degrees without any significant pain.  Lateral bending to the left and right was to about 20 degrees without any significant pain.  Extension was to 20 degrees, but this was painful for the Veteran.  X-rays revealed the fusion between L4-5 to be intact.  The examiner opined the Veteran had low back pain and degenerative disk disease. 

The Veteran was afforded another VA examination in June 2006.  The examiner reviewed the Veteran's case file and previous VA examination.  On examination, the Veteran had symmetric strength with toe walking, heel walking, and squatting.  His active range of motion was flexion to 40 degrees, with the Veteran stopping with some increased pain and fear of causing extreme back pain, extension to 20 degrees, right lateral bend to 18 degrees, left lateral bend to 25 degrees, and right and left lateral twist to 25 degrees, but when turning to the left he had pain into his left buttock.  With repetitive flexion, he had increased pain in his back.  The examiner reviewed x-rays from December 2005 that revealed mild degenerative changes scattered throughout the lumbosacral spine.  

An August 2007 private treatment record noted a magnetic resonance imaging (MRI) revealed increase in size of broad-base disk bulge at L3-4 with mild central canal and mild to moderate bilateral neural foraminal stenosis worse on right than left.  Increase in broad-base disk bulge at L5-S1, resulting in moderate left neural foraminal stenosis, mild central canal stenosis, and mild right foraminal stenosis.  

A September 2007 private treatment record noted the Veteran reported progressively increasing low back pain.  His active range of motion was flexion to 54 degrees and extension to 25 degrees with pain at S1.  

A November 2007 private treatment record noted the Veteran began receiving steroid injections in his lumbar spine.  An October 2008 private treatment record noted the Veteran wore a brace over his sacroiliac joint that helped his pain. 

A December 2008 private treatment record noted the Veteran reported tightness in his left iliotibial band region and pressure at his left L5/S1.  His active range of motion was flexion to 45 degrees, extension to 19 degrees, right lumbar side bend to 15 degrees, and left lumbar side bend to 23 degrees.  

The Veteran was afforded another VA examination in August 2009.  The examiner reviewed the Veteran's claim folder and medical records.  It was noted the Veteran underwent a "right L5/S1 neuroforaminotomy [sic] min-discectomy" in January 2008, and a L3/4/5/S1 fusion in August 2008.  The Veteran reported a history of fatigue, decreased motion, stiffness, and pain in the left lumbar to left sciatic area and down.  Pain was moderate, constant, and daily.  The Veteran also reported flare-ups, happening every 2 to 3 weeks that were moderate in severity and lasted hours.  There were no incapacitating episodes of the spine.  He was able to walk 1-3 miles and did not use any devices or aids.  The examiner noted the Veteran was an extremely elaborate historian.  On evaluation, his posture and head position were normal.  His active range of motion was flexion to 50 degrees, extension to 15 degrees, left lateral flexion to 20 degrees, right lateral flexion to 15 degrees, and left and right lateral rotation to 30 degrees.  There was objective evidence of pain on active range of motion.  Upon repetitive range of motion testing, range of motion remained the same and there was objective evidence of pain following repetitive motion.  The examiner stated that although the range of motion was reduced it represented normal for the Veteran because there was decreased flexion because his shoulders were hurting and the Veteran said bending forward also hurt his shoulders.  His gait was normal and there were no signs of gibbus, kyphosis, list, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis.  Lumbar flattening was observed.  Muscle strength was normal, but tenderness was observed on the right thoracic sacrospinalis, but the examiner opined it was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  The examiner reviewed a MRI report from November 2005 (post L4-5 fusion) that revealed no central canal stenosis and no foraminal stenosis.  A 2006 x-ray report revealed L4-5 fusion, no malalignment or instability, and mild degenerative joint disease.  The examiner also reviewed X-rays from August 2009, which revealed alignment to be normal, post laminectomy changes seen through same region, mild levoconvex scoliotic curvature of lumbar spine and disc heights were diffusely reduced elsewhere.  The examiner opined the Veteran had degenerative joint disease of the lumbar spine that decreased the Veteran's mobility, decreased his strength, and caused pain.   

A May 2010 private treatment record noted a MRI revealed interval development of moderate/severe central canal stenosis at L2-3 secondary to diffuse disk bulging and facet degeneration.  Mild compression upon the cauda equina. 

The Veteran was afforded another VA examination in February 2011.  The examiner noted he reviewed the claims file and medical records.  It was noted, in November 2010, the Veteran underwent his fourth low back operation with multiple L2-S1 decompressions and finally fusion L2-S1.  The Veteran reported he was employed.  He further reported no medical history of spine trauma, spine neoplasm or spine condition flare-ups.  He did report the use of a cane and being able to walk more than a fourth of a mile but less than a mile.  He stated there was a history of decreased motion, stiffness, weakness, and pain.  There were no incapacitating episodes of spine disease.  On examination, the Veteran's posture and head position were normal.  His active range of motion was flexion to 40 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 40 degrees.  There was objective evidence of pain on active range of motion.  Upon repetitive range of motion testing, range of motion remained the same and there was objective evidence of pain following repetitive motion.  There was no evidence of gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, or list.  He had abnormal gait and scoliosis.   The examiner found there was thoracolumbar spine ankylosis.  The extent of ankylosis was part of the thoracolumbar spine and the position of thoracolumbar spine was neutral.  Indications of unfavorable ankylosis were neurologic symptoms due to nerve root stretching.  The examiner also found no objective abnormalities of thoracolumbar sacrospinalis.  Muscle tone was normal and there was no evidence of muscle atrophy.  The examiner found the effects on occupational activities were problems lifting and carrying, decreased strength in the lower extremity, and pain.  The examiner further concluded the Veteran had mild low back pain, no flare-ups, but a chronically sore back.  Range of motion was painful, but not further limited with repetitive range of motion testing due to pain, fatigue, weakness, or lack of endurance unless he pushes it.  

A July 2013 private treatment record noted an x-ray of the Veteran's lumbar spine revealed intact L2-S1 with partial resection of the posterior elements, no abnormal motion through the fusion with flexion or extension, and increased and now moderate disc height loss at L1-2.  There was grade 1 retrolisthesis of L1 on L2 in the neutral and extension positions and reduction with flexion.  

Another July 2013 private treatment record noted a MRI revealed interval extension of the fusion and dorsal decompression.  Currently there was L2-S1 anterior and posterior fusion and instrumentation and dorsal decompression.  There was new degenerative disc disease and facet arthropathy at L1-2, with loss of disc space height, retrolisthesis of L1 over L2, and broad-based central and left paracentral disc extrusion with caudal migration atL1-2, which did not cause significant central canal or neural foraminal stenosis.  

Based on the evidence of record, the Board finds that for the entire period on appeal, a disability rating of 20 percent for service-connected low back disability is warranted.  In this regard, the Board acknowledges that for the entire period on appeal, the Veteran had forward flexion to no less than 40 degree.  Specifically, the December 2005 VA examiner found the Veteran's active range of motion was flexion to 75 degrees with pain occurring about 60 degrees.  As noted above, painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  A September 2007 private treatment record noted flexion to 54 degrees, a December 2008 private treatment record noted flexion to 45 degrees, the August 2009 VA examiner found flexion to 50 degrees, and the February 2011 VA examiner found flexion to 40 degrees.  

In making this finding, the Board has considered whether a higher 40 or 50 percent rating would be appropriate.  However, the weight of the competent and credible evidence does not establish favorable or unfavorable ankylosis of the entire thoracolumbar spine, and the weight of the evidence shows that the Veteran has motion in the lumbar spine.  While the February 2011 VA examiner notes only part of the thoracolumbar spine was ankylosed.  The Board finds that this examination finding does not meet the criteria for the next higher rating of 40 percent for favorable ankylosis because it does not affect the "entire thoracolumbar spine."  See 38 C.F.R. § 4.71a, General Rating Formula for diseases and Injuries of the Spine.   

The weight of the evidence does not establish that the entire thoracolumbar spine is fixed in flexion or extension or is fixed in a neutral positon.  The February 2011 VA examination report indicates that there was forward flexion from zero degrees to 40 degrees and lateral rotation to 40 degrees.  There is no indication that the lumbar spine was fixed in a certain position.  Thus, the criteria for a rating in excess of 20 percent for the service-connected lumbar spine disability based upon favorable or unfavorable ankylosis have not been met.

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected low back disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the 20 percent rating already assigned.  

A rating in excess of 20 percent is also not warranted for the entire period on appeal for the low back disability under the provisions of Diagnostic Code 5243.  In this regard, the Veteran has not reported any incapacitating episodes, nor is there any evidence demonstrating that a physician prescribed bed rest.  Hence, entitlement to a higher rating under the rating formula for an intervertebral disc syndrome based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a.

The Board has also considered whether there are additional neurological abnormalities that would warrant a higher rating.  While neurological manifestations of the Veteran's spine disability have been noted in the record, in August 2006 the RO granted service connection for right lower leg paresthesia and left lower leg paresthesia, with a 10 percent rating effective July 27, 2005, pursuant to Diagnostic Codes 8599-8521.  The Veteran did not file a notice of disagreement with the rating decision.  As noted above, during the Veteran's January 2007 hearing before a Decision Review Officer, the Veteran stated that he should have requested an increased rating for his service-connected left leg paresthesias.  The Board has previously referred this issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.  Additionally, as noted above, an August 2006 rating decision denied service connection for ED, which the Veteran claimed as secondary to his low back disability.  The RO inferred a timely notice of disagreement with that decision and issued a statement of the case in March 2007.  The Veteran did not perfect an appeal as to that issue, and the August 2006 rating decision became final.  38 C.F.R. §§ 3.160(d), 20.302 (2014).  In September 2008, the Veteran submitted additional evidence relating to ED and his low back.  As the issue of service connection for ED was previously adjudicated by the RO and the Veteran did not perfect his appeal of that denial, the Board does not have jurisdiction over the issue.  Nevertheless, the Board has previously referred that issue to the AOJ for appropriate action.  Thus, the Board is not addressing such disabilities in this decision.  

The Board has also considered whether separate ratings are warranted for any additional neurological impairment attributed to the Veteran's low back disability.  The record is absent any evidence of other neurological symptoms related to the spine, such as bowel or bladder impairment, or other symptoms of neurological abnormalities during the pendency of the appeal.  Accordingly, a separate rating for neurological abnormalities is not warranted.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  The Veteran's main symptoms were complaints of low back pain, stiffness, and decreased motion.  These symptoms were specifically contemplated in the schedular ratings that were assigned, and serve as the basis for her staged increased rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

In summary, the Board finds that the most probative evidence is against the Veteran's claim for a rating in excess of 20 percent for his service-connected low back disability for the entire period on appeal.  The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt on this issue.  Gilbert, 1 Vet. App. at 53-56.  


ORDER

Entitlement to a disability rating of 20 percent, but no greater, for service-connected low back disability for the period on appeal prior to February 7, 2011, excluding the periods when a temporary total rating has been assigned, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 20 percent, for service-connected low back disability, is denied.   



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


